DETAILED ACTION

Claims 38-40, 42-43, 45-47, 49-51, 53-55, 57-58 are under consideration.  
This Official Action is Final. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 38-40, 42-43, 45-47, 49-51, 53-55, 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over SUGAR GLIDER in view of Arestrup Susceptibility of different bacterial species isolated from food animals to copper sulphate, zinc chloride and antimicrobial substances used for disinfection, Veterinary Microbiology 100 (2004) 83–89 and  United States Patent Application Publication No. 2010/0175627 (CARPENTER).
	Claim 38 recites a method for preventing spoilage of sugar nectar in a nectar bird feeder for hummingbirds, the method comprising the following steps:
	(a)    formulating a sugar nectar composition in dry form, the sugar nectar composition containing:
	i)    one or more copper salts elected from the group of copper salts consisting of copper chloride, copper nitrate, copper citrate, copper acetate, copper sulfate, copper oleate, copper hydroxide, copper gluconate and copper (II) sulfate;
	ii)    optionally an acidifying agent, the acidifying agent selected from the group of acidifying agents consisting of citric acid, lactic acid, fumaric acid, ascorbic acid, carbonic acid, phosphoric acid, acetic acid, boric acid, oxalic acid, tartaric acid, and mixtures thereof; and
	iii)    optionally a functional additive, the functional additive selected from the group of functional additives consisting of colorants, vitamins, spoilage indicators, anti-microbial agents, anti-molding agents, odor absorbers, flavorants, anti-calm agents, fragrances, and mixtures thereof;
	(b)    mixing the dry sugar nectar composition with water to form  a liquid composition; and
	(c)    pouring the liquid composition into the nectar feeder, wherein the liquid composition has a concentration of copper salt of between 2 parts per million and 50 part per million, and wherein the concentration of copper salt is below a micronutrient level naturally consumed by hummingbirds but is still effective at reducing spoilage in the sugar nectar composition.
	SUGAR GLIDER discloses a process for making nectar composition containing SUCROSE, ARTIFICIAL BLUEBERRY FLAVORING (i.e., a flavorant), ASCORBIC ACID (VITAMIN C) (i.e., an acid set forth in claims), COPPER SULFATE (i.e., a transition metal salt), and vitamins that are functional additives such as FOLIC ACID, and BIOTIN (see pg. 1) (i.e., vitamins or functional additives). By adding copper sulfate, the process naturally provides a method for preventing spoilage of the nectar.  
	Thus, SUGAR GLIDER teaches providing a nectar composition in dry form with a i) copper salt as recited step (a).  Ingredients ii) and iii) are optional. 
	The composition is a powder and instructions are provided to mix the powder with water to form a sugar nectar (see pg. 1).  Thus, SUGAR GLIDER teaches (b) mixing a dry sugar nectar composition with water and (c)    pouring the liquid composition into a feeder, wherein the liquid composition comprises the copper salt. 
	SUGAR GLIDER is silent as to how much copper sulfate must be supplied.

	It would have been obvious to one skilled in the art to modify SUGAR GLIDER to include copper sulfate in the amount claimed to SUGAR GLIDER,  ARESTRUO teaches copper sulfate improves the diet of birds and protects the feed (e.g., by improving protein utilization).   
	Neither SUGAR GLIDER nor ARESTRUP teach feeding hummingbirds with nectar.   
	CARPENTER teaches that hummingbird feeders often consist of a liquid-containing vessel, for holding a quantity of a sugar-water mixture (i.e., nectar) that is used to feed hummingbirds. CARPENTER teaches in [0116] that a hummingbird feeder 200 is shown in FIG. 10. Fig. 10 is as follows: 
	
    PNG
    media_image1.png
    820
    640
    media_image1.png
    Greyscale

	In [0069], [0072] and [0074], CARPENTER teaches that copper is often used with bird feeders as an antimicrobial agent. CARPENTER teaches in [0074] that it is desirable for the copper be applied as a 
	It would have been obvious to modify SUGAR GLIDER and ARESTRUP in a hummingbird feeder, as CARPENTER teaches that is desirable to include nectar in hummingbird feeder. 


	Claims 39 recites that the amount of copper salt that is added is selected to provide a concentration in the liquid composition in the range of amounts between 2 parts per million and 20 parts per million. 
	Claim 40 recites that the amount of copper salt that is added is selected to provide a concentration in the liquid composition in the range of amounts between 4 parts per million and 10 parts per million. 
	As to claims 39-40, SUGAR GLIDER discloses a process for making nectar composition containing SUCROSE, and COPPER SULFATE (i.e., a transition metal salt)(see pg. 1). ARESTRUP teaches that feeds to chickens often contain copper sulphate. It serves as a preservative and improves the diet of the chickens (pg. 84, right column, lines 5-8).  Broiler feed is typically supplemented with 20 ppm, whereas feed for cattle (pg. 84, right column, lines 5-8).  This reads on the claimed amount of 2 to 50ppm. 
	It would have been obvious to one skilled in the art to modify SUGAR GLIDER to include copper sulfate in the amount claimed to SUGAR GLIDER,  ARESTRUO teaches copper sulfate improves the diet of birds and protects the feed (e.g., by improving protein utilization).   



	Claim 42 recites that the sugar nectar composition in dry form, the sugar nectar composition exhibiting an anti-spoilage effect caused by an anti-spoilage composition that consists essentially of the copper salt. Claim 43 recites that the sugar nectar composition in dry form, the sugar nectar composition consisting essentially of sugar and the copper salt.
	As to claims 42-43, SUGAR GLIDER discloses a process for making nectar composition containing SUCROSE, and COPPER SULFATE (i.e., a transition metal salt)(see pg. 1). By adding copper sulfate, the process naturally provides a method for preventing spoilage of the nectar.  The presence of copper would naturally have a preservative effect.  
	It is the same element (i.e., copper) being added in the same amount, as claimed.  Moreover, none of the ingredients provided by SUGAR GLIDER can be regarded as constituting a material change in the basic and novel characteristics of the sugar and copper salt.   For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003).

	Claim 45 recites a method for preventing spoilage of sugar nectar in a nectar bird feeder for hummingbirds, the method comprising the following steps:
(a)    formulating a sugar nectar composition in liquid form;

(c)    optionally adding an acidifying agent, the acidifying agent selected from the group of acidifying agents consisting of citric acid, lactic acid, fumaric acid, ascorbic acid, carbonic acid, phosphoric acid, acetic acid, boric acid, oxalic acid, tartaric acid, and mixtures thereof;
(d)    optionally adding a functional additive, the functional additive selected from the group of functional additives consisting of colorants, vitamins; spoilage indicators, anti-microbial agents, anti-molding agents, odor absorbers, flavorants, anti-caking agents; fragrances, and mixtures thereof; and
(e)    pouring the liquid composition into the nectar feeder for feeding to hummingbirds.
As to claim 45, SUGAR GLIDER discloses a process for making nectar composition containing SUCROSE, ARTIFICIAL BLUEBERRY FLAVORING (i.e., a flavorant), ASCORBIC ACID (VITAMIN C) (i.e., an acid set forth in claims), COPPER SULFATE (i.e., a transition metal salt), and vitamins that are functional additives such as FOLIC ACID, and BIOTIN (see pg. 1) (i.e., vitamins or functional additives). By adding copper sulfate, the process naturally provides a method for preventing spoilage of the nectar.  
	Thus, SUGAR GLIDER teaches providing a nectar composition in dry form with a i) copper salt as recited step (a).  Ingredients ii) and iii) are optional. 
	The composition is a powder and instructions are provided to mix the powder with water to form a sugar nectar (see pg. 1).  Thus, SUGAR GLIDER teaches (b) mixing a dry sugar nectar composition with water; and (c)    pouring the liquid composition into the nectar feeder, wherein the liquid composition comprises the copper salt. 

ARESTRUP teaches that feeds to chickens often contain copper sulphate. It serves as a preservative and improves the diet of the chickens (pg. 84, right column, lines 5-8).  Broiler feed is typically supplemented with 20 ppm, whereas feed for cattle (pg. 84, right column, lines 5-8).  This reads on the claimed amount of 2 to 50ppm.  ARESTRUP teaches the same amount of copper as consumer and must naturally be below the micronutrient level naturally consumed by hummingbirds but that is still effective at reducing spoilage in the sugar nectar composition;
	It would have been obvious to one skilled in the art to modify SUGAR GLIDER to include copper sulfate in the amount claimed to SUGAR GLIDER,  ARESTRUO teaches copper sulfate improves the diet of birds and protects the feed (e.g., by improving protein utilization).   
	Neither SUGAR GLIDER nor ARESTRUP teach feeding hummingbirds with nectar.   
	CARPENTER teaches that hummingbird feeders often consist of a liquid-containing vessel, for holding a quantity of a sugar-water mixture (i.e., nectar) that is used to feed hummingbirds. CARPENTER teaches in [0116] that a hummingbird feeder 200 is shown in FIG. 10. Fig. 10 is as follows: 
	
    PNG
    media_image2.png
    605
    472
    media_image2.png
    Greyscale

	In [0069], [0072] and [0074], CARPENTER teaches that copper is often used with bird feeders as an antimicrobial agent. CARPENTER teaches in [0074] that it is desirable for the copper be applied as a 
	It would have been obvious to modify SUGAR GLIDER and ARESTRUP in a hummingbird feeder, as CARPENTER teaches that is desirable to include nectar in hummingbird feeder. 

	Claim 46 recites that the amount of copper salt that is added is selected from the range of amounts between 2 pans per million and 20 parts per million.
	Claim 47 recites that the amount of copper salt that is added is selected from the range of amounts between 4 parts per million and 10 parts per million.
	As to claims 46-47, SUGAR GLIDER discloses a process for making nectar composition containing SUCROSE, and COPPER SULFATE (i.e., a transition metal salt)(see pg. 1). ARESTRUP teaches that feeds to chickens often contain copper sulphate. It serves as a preservative and improves the diet of the chickens (pg. 84, right column, lines 5-8).  Broiler feed is typically supplemented with 20 ppm, whereas feed for cattle (pg. 84, right column, lines 5-8).  This reads on the claimed amount of 2 to 50ppm. 
	It would have been obvious to one skilled in the art to modify SUGAR GLIDER to include copper sulfate in the amount claimed to SUGAR GLIDER,  ARESTRUO teaches copper sulfate improves the diet of birds and protects the feed (e.g., by improving protein utilization).   


	Claim 49 recites a method for preventing spoilage of sugar nectar in a nectar bird feeder for hummingbirds, the method comprising the following steps: 

i)    one or more copper salts elected from the group of copper salts consisting of copper chloride, copper nitrate, copper citrate, copper acetate, copper sulfate, copper oleate, copper hydroxide, copper gluconate and copper (II) sulfate;
ii)    an acidifying agent, the acidifying agent selected from the group of acidifying agents consisting of citric acid, lactic acid, fumaric acid, ascorbic acid, carbonic acid, phosphoric acid, attic acid, boric acid, oxalic acid, tartaric acid, and mixtures thereof; and
iii)    a functional additive, the functional additive selected from the group of functional additivies consisting of colorants, vitamins, spoilage indicators, anti-microbial agents, anti-molding agents, odor absorbers, flavorants, anti-caking agents:, fragrances, and mixtures thereof;
(b)    mixing the dry sugar nectar composition with water; and
c) pouring the liquid composition into the nectar feeder, wherein the liquid composition comprises copper salt in a concentration of between 2 parts per million and 50 part per million, and wherein the concentration of copper salt is below the micronutrient level naturally consumed by hummingbirds but  is still effective at reducing spoilage in the sugar nectar composition.
As to claim 49, SUGAR GLIDER discloses a process for making nectar composition containing SUCROSE, ARTIFICIAL BLUEBERRY FLAVORING (i.e., a flavorant), ASCORBIC ACID (VITAMIN C) (i.e., an acid set forth in claims), COPPER SULFATE (i.e., a transition metal salt), and vitamins that are functional additives such as FOLIC ACID, and BIOTIN (see pg. 1) (i.e., vitamins or functional additives). By adding copper sulfate, the process naturally provides a method for preventing spoilage of the nectar.  
	Thus, SUGAR GLIDER teaches providing a nectar composition in dry form with a i) copper salt as recited step (a).  Ingredients ii) and iii) are optional. 
  pouring the liquid composition into the nectar feeder, wherein the liquid composition comprises the copper salt. 
	SUGAR GLIDER is silent as to how much copper sulfate must be supplied.
ARESTRUP teaches that feeds to chickens often contain copper sulphate. It serves as a preservative and improves the diet of the chickens (pg. 84, right column, lines 5-8).  Broiler feed is typically supplemented with 20 ppm, whereas feed for cattle (pg. 84, right column, lines 5-8).  This reads on the claimed amount of 2 to 50ppm.  ARESTRUP teaches the same amount of copper as consumer and must naturally be below the micronutrient level naturally consumed by hummingbirds but that is still effective at reducing spoilage in the sugar nectar composition;
	It would have been obvious to one skilled in the art to modify SUGAR GLIDER to include copper sulfate in the amount claimed to SUGAR GLIDER,  ARESTRUO teaches copper sulfate improves the diet of birds and protects the feed (e.g., by improving protein utilization).   
	Neither SUGAR GLIDER nor ARESTRUP teach feeding hummingbirds with nectar.   
	CARPENTER teaches that hummingbird feeders often consist of a liquid-containing vessel, for holding a quantity of a sugar-water mixture (i.e., nectar) that is used to feed hummingbirds. CARPENTER teaches in [0116] that a hummingbird feeder 200 is shown in FIG. 10. Fig. 10 is as follows: 

    PNG
    media_image2.png
    605
    472
    media_image2.png
    Greyscale

	In [0069], [0072] and [0074], CARPENTER teaches that copper is often used with bird feeders as an antimicrobial agent. CARPENTER teaches in [0074] that it is desirable for the copper be applied as a hydrophilic top coat and that the coating allow for the release of the copper. This would naturally include a release of the copper into the nectar and shows that copper is a suitable component in nectar feeders. 
	It would have been obvious to modify SUGAR GLIDER and ARESTRUP in a hummingbird feeder, as CARPENTER teaches that is desirable to include nectar in hummingbird feeder. 

Claim 50 recites that the amount of copper salt that is added is selected to provide a concentration in the liquid composition in the range of amounts between 2 parts per million and 20 parts per million.
Claim 51 recites that the amount of copper salt that is added is selected to provide a concentration in the liquid composition in the range of amounts between 4 parts per million and 10 parts per million.
As to claims 50-51, SUGAR GLIDER discloses a process for making nectar composition containing SUCROSE, and COPPER SULFATE (i.e., a transition metal salt)(see pg. 1). ARESTRUP teaches that feeds to 
	It would have been obvious to one skilled in the art to modify SUGAR GLIDER to include copper sulfate in the amount claimed to SUGAR GLIDER,  ARESTRUO teaches copper sulfate improves the diet of birds and protects the feed (e.g., by improving protein utilization).   

Claim 53 recites a method for preventing spoilage of sugar nectar in a nectar bird feeder for hummingbirds, the method comprising the following steps:
(a) formulating a sugar nectar composition;
(b)    adding a concentrate of one or more copper salts elected from the group of copper salts consisting of copper chloride, copper nitrate, copper citrate, copper acetate, copper sulfate, copper oleate, copper hydroxide, copper gluconate and copper (II) sulfateto the sugar nectar composition such that the resulting concentration of the copper salt in the sugar nectar composition is between 2 parts per million and 50 parts per million, wherein the concentration of the copper salt is below the micronutrient level naturally consumed by hummingbirds but that is still effective at reducing spoilage in the sugar nectar composition;
(c)    optionally adding an acidifying agent, the, acidifying agent selected from the group of acidifying 	agents consisting of citric: acid, lactic acid, fumaric acid, ascorbic acid, carbonic acid, phosphoric acid, acetic acid, boric acid, oxalic acid, tartaric acid, and mixtures thereof;
(d)    optionally adding a functional additive, the functional additive selected from the group of functional additives consisting of colorants, vitamins, spoilage indicators, anti-microbial agents, anti-molding agents, odor absorbers, flavorants, anti-caking agents, fragrances, and mixtures thereof; and

	As to claim 53, SUGAR GLIDER discloses a process for making nectar composition containing SUCROSE, ARTIFICIAL BLUEBERRY FLAVORING (i.e., a flavorant), ASCORBIC ACID (VITAMIN C) (i.e., an acid set forth in claims), COPPER SULFATE (i.e., a transition metal salt), and vitamins that are functional additives such as FOLIC ACID, and BIOTIN (see pg. 1) (i.e., vitamins or functional additives). By adding copper sulfate, the process naturally provides a method for preventing spoilage of the nectar.  
	Thus, SUGAR GLIDER teaches providing a nectar composition in dry form with a i) copper salt as recited step (a).  Ingredients ii) and iii) are optional. 
	The composition is a powder and instructions are provided to mix the powder with water to form a sugar nectar (see pg. 1).  Thus, SUGAR GLIDER teaches (b) mixing a dry sugar nectar composition with water; and (c)    pouring the liquid composition into the nectar feeder, wherein the liquid composition comprises the copper salt. 
	SUGAR GLIDER is silent as to how much copper sulfate must be supplied.
	ARESTRUP teaches that feeds to chickens often contain copper sulphate. It serves as a preservative and improves the diet of the chickens (pg. 84, right column, lines 5-8).  Broiler feed is typically supplemented with 20 ppm, whereas feed for cattle (pg. 84, right column, lines 5-8).  This reads on the claimed amount of 2 to 50ppm. 
	It would have been obvious to one skilled in the art to modify SUGAR GLIDER to include copper sulfate in the amount claimed to SUGAR GLIDER,  ARESTRUO teaches copper sulfate improves the diet of birds and protects the feed (e.g., by improving protein utilization).   
	Neither SUGAR GLIDER nor ARESTRUP teach feeding hummingbirds with nectar.   

	
    PNG
    media_image2.png
    605
    472
    media_image2.png
    Greyscale

	In [0069], [0072] and [0074], CARPENTER teaches that copper is often used with bird feeders as an antimicrobial agent. CARPENTER teaches in [0074] that it is desirable for the copper be applied as a hydrophilic top coat and that the coating allow for the release of the copper. This would naturally include a release of the copper into the nectar and shows that copper is a suitable component in nectar feeders. 
	It would have been obvious to modify SUGAR GLIDER and ARESTRUP in a hummingbird feeder, as CARPENTER teaches that is desirable to include nectar in hummingbird feeder. 

Claim 54 recites the concentration of copper salt in the sugar nectar composition is between 2 parts per million and 20 parts per million.
Claim 55 recites that the concentration of copper salt in the sugar nectar composition is between 4 parts per million and 10 parts per million.
claims 54-55, SUGAR GLIDER discloses a process for making nectar composition containing SUCROSE, and COPPER SULFATE (i.e., a transition metal salt)(see pg. 1). ARESTRUP teaches that feeds to chickens often contain copper sulphate. It serves as a preservative and improves the diet of the chickens (pg. 84, right column, lines 5-8).  Broiler feed is typically supplemented with 20 ppm, whereas feed for cattle (pg. 84, right column, lines 5-8).  This reads on the claimed amount of 2 to 50ppm. 
	It would have been obvious to one skilled in the art to modify SUGAR GLIDER to include copper sulfate in the amount claimed to SUGAR GLIDER,  ARESTRUP teaches copper sulfate improves the diet of birds and protects the feed (e.g., by improving protein utilization).   

Claim 57 recite that the sugar nectar composition is in a liquid form. 
As to claim 57, SUGAR GLIDER teaches that the composition is a powder and instructions are provided to mix the powder with water to form a sugar nectar (see pg. 1).  

Claim 58 recites that the sugar nectar composition is in a dry powder form and (a) adding water to the dry powder sugar nectar composition.
As to claim 58, SUGAR GLIDER discloses a process for making nectar composition containing SUCROSE, and COPPER SULFATE in powder form (i.e., a transition metal salt)(see pg. 1). 



Response to Arguments

	Applicant's arguments filed May 19, 2021 have been fully considered but they are not persuasive.

	The Declaration is not persuasive.
	As to long felt need, the applicant argues in paragraphs 2-14 that there is a great deal of evidence that other companies have tried to address the first part of the Long Felt Need requirement, that is, to provide a truly effective hummingbird spoilage retardant. 
This long felt need for preservation of hummingbird nectar has been demonstrated by companies use of artificial additives in an attempt to preserve nectar. For years, various companies have attempted to preserve nectars used in feeders by adding the artificial preservatives potassium sorbate or sodium benzoate to their products. If companies were not attempting to protect their nectar from spoilage, then they would not be putting in these artificial preservatives.
It is understood that Copper sulfate is a naturally occurring pesticide but it remains unclear whether there was a long felt need for another nectar product other than Declarant’s statement. Indeed, copper sulfate may be a natural pesticide/microbicide but is still considered a pesticide.   This calls into question whether the consumer was looking for such a product. Moreover, it cannot be said that a product containing copper sulfate is organic. 
The applicant argues that while it may be possible that some companies add preservatives for increasing shelf life of liquid products, they use the same artificial preservatives in their dry powdered nectar products. Dry powder nectar products are primarily just dry sugar, which does not need an added preservative for shelf life. I believe that this is additional evidence that the purpose of adding the artificial preservative in their products is an attempt to preserve the nectar in the feeder, and therefore the companies are trying to address a long felt need to preserve hummingbird nectar.

	In support of this position, the applicant cites to Exhibit A.  Examples of some products on the market today that use artificial preservatives are: Katee Ready-to-use Nectar (potassium sorbate) made by Kaytee Product, Inc. of Chilton, WI Perky Pet Powdered Nectar (sodium benzoate) made by Woodstream Corporation of Lititz, PA First Nature Liquid Concentrate (potassium sorbate) made by First Nature of Rogers, AK Pennington Ready-to-use Electronectar (potassium sorbate) made by Central Garden and Pet Inc. of Atlanta, GA.  This only evidences that there were a number of products on the market that address this alleged long felt need.  
The applicant argues that field testing from the Technical Success section of my original Declaration showed conclusively that these two artificial preservatives sodium benzoate and potassium sorbate do not have the ability to preserve hummingbird nectar for even a week, even if used at the highest use rates possible, i.e., within recommend and safe levels.
However, as noted above, SUGAR GLIDER does provide nectar with copper sulfate. The same compound preferred by applicant. Thus, there are nectar product on the market, whether for hummingbirds or sugar gliders, that use copper. 
The applicant also argues that the size of the market and the participation rate of the public is large enough motivation to fulfill this Long Felt Need for nectar for hummingbirds. Consumer research shows that 30% of U.S. households have a hummingbird nectar feeder, representing 35 million households, and 93 million people. Sales of hummingbird nectar is estimated to be at least a hundred million dollars a year.
However this only suggests that the market place is already addressing a long felt need.  The size of market only shows that there is demand for hummingbird nectar. Establishing long-felt need requires 
	As to the failure of others, the Declaration attempts to show that manufacturers have failed to address the Long Felt Need for either a preservative that will keep nectar fresh for a week in the feeder, or another effective natural preservative.
	At paragraphs 16-19, it is alleged that manufacturers have tried to inhibit spoilage by sterilizing their liquid nectar before use, such as while it is being packaged. Since these products are marketed as containing “no preservatives” it is clear that their motivation is to avoid the artificial preservatives that consumers rightly don’t want in nectar because they may not be safe for hummingbirds.  Sterilizing preservative-free products such as these will preserve the product in the packaging on the shelf in the store before opening, but does not inhibit spoilage due to microbial contaminants and environmental conditions once it is in the feeder. 
	It is understood that these types of products prevent spoilage of the product while on the shelf but do not inhibit spoilage once the product is opened.  It is also understood that such products avoid the use of preservatives. With this in mind, it must be noted that consumers might also prefer this Copper sulfate is a naturally occurring pesticide. It is still a pesticide and still not an organic product. 
	As to paragraphs 20-21, the applicant argues that nectars with artificial preservatives were listed under the Long Felt Need section above at Paragraph 5 as examples of attempts to address the need. But they are also examples of products on the market that have failed to address both parts of the long felt need.   Sodium benzoate and potassium sorbate, and their pH adjusters citric acid and tartaric acid, are the only preservatives that I have ever seen used over the years in commercial nectars. 
	However, this does establish that products are on the market that attempt to address the need to inhibit spoilage of nectar.  While copper may offer a greater level of inhibition, copper is known as a preservative (see Sugar Glider and Arestrup). 
	As to paragraphs, 22-23, it is argued that the results of Field Study 2 in the Technical Success of my original Declaration section showed a very large difference in nectar preservation between the copper sulfate and either of the two artificial preservatives (see Table 5 and Figures 3 and 4).  The “unexpected result” is not that copper sulfate was effective, but the extreme contrast of how little copper was needed to keep the nectar below the bacterial drinking water standards for 2 weeks compared to how poorly the two artificial preservatives failed to protect the nectar even when used up to their limit of safety and beyond their recommended levels, e.g., see Table 7 for safety values.
	However, the use of copper sulfate as a preservative is NOT unexpected. ARESTRUP teaches that feeds to chickens often contain copper sulphate. It serves as a preservative and improves the diet of the chickens (pg. 84, right column, lines 5-8).  Broiler feed is typically supplemented with 20 ppm, whereas feed for cattle (pg. 84, right column, lines 5-8).  This reads on the claimed amount of 2 to 50ppm. 

Aarestrup is not within the Field of Endeavor or pertinent as prior art. ARESTRUP teaches the uses of copper as preservative for animal and bird feed products. In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. 
	Given Arestrup relates to animal and bird feeds and uses copper as a preservative, it the Examiner’s position  the reference is from the same field of endeavor and reasonably pertinent to the problem faced by the inventor. 


    PNG
    media_image3.png
    371
    400
    media_image3.png
    Greyscale

	Thus, contrary to applicant’s arguments, Arestrup does teach the use of copper compounds and at low amounts. 
	As to commercial success, the applicant argues in paragraphs 24-30 that Sapphire Labs, LLC, maker of Nectar Defender, is an independent company that has done little to no for Nectar Defender.  The Declaration does establish that Nectar Defender has good sales. However, there is no indication of total sales for competing products, pricing, and advertising efforts by competitors.  Gross sales figures do not show commercial success absent evidence as to market share. Cable Electric Products, Inc. v. Genmark, Inc., 770 F.2d 1025, 226 USPQ 881 (Fed. Cir. 1985). 


Relevant Prior Art Not Cited
US3,708,578 – copper sulfate used for inhibiting growth of bacteria at 50-200ppm 
US 2003/0157188 – copper sulfate solution as bactericide for food
Lee, et al, Microbial communities in hummingbird feeders are distinct from floral nectar and influenced by bird visitation, Proc. R. Soc. B 286: 20182295. http://dx.doi.org/10.1098/rspb.2018.2295




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

 


/PHILIP DUBOIS/
Examiner, Art Unit 1791

/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791